department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc psi b6 dkim tl-n-897-01 uilc and internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm mct cle pit from paul f kugler associate chief_counsel cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d e f g date1 date2 date3 date4 date5 dollar_figurex dollar_figurey issue tl-n-897-01 whether a can claim a loss deduction for the difference between the written down fair_market_value and the adjusted_basis of a facility in tax_year date3 when it closed the facility or in tax_year date5 when it actually sold the facility conclusion a cannot claim a loss deduction for the facility in tax_year date3 when it closed the facility because a did not retire or otherwise permanently withdraw the property within the meaning of the applicable regulations under sec_167 and the proposed_regulations under former sec_168 as such a is entitled to take depreciation_deductions on the facility for tax_year date3 through tax_year date5 when a actually sold the facility facts in date1 c acquired two floors in a ten-story business condominium building in b it used the floors to house its computer operations this property is referred to as the facility in date2 a acquired c sometime soon after the acquisition a’s management decided to close c’s computer operations in b because it was a duplication of a’s existing computer operations in d as a result c hired the e to give assistance in disposing of the facility e did an analysis and concluded that there was an overcapacity of computer centers of this type and placed a fair_market_value on the facility below the facility’s adjusted_basis on date the facility was vacated and its personnel were either transferred or fired the computer equipment was sold to f and g a retained a broker to sell the facility a wrote down the value of the property to dollar_figurex which was the value determined by the broker the write down resulted in a tax loss of dollar_figurey and an adjusted tax basis of dollar_figurex on a’s tax records the facility was vacant until it was eventually sold in date5 to the other tenant in the building who had occupied the other floors the facility which was placed_in_service in date1 had been depreciated in a single asset account under the modified cost_recovery system macrs of sec_168 of the internal_revenue_code which is generally applicable to property placed_in_service after as nonresidential property subject_to a recovery_period of years for tax purposes c did not claim depreciation_deductions after the facility was vacated on date4 for book purposes c wrote down the facility at the end of date2 but continued to depreciate the facility using the lower written-down adjusted book basis until the facility was disposed of in date5 tl-n-897-01 the amount of the loss is not in dispute the timing of the loss is this case is currently in nondocketed status law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-2 of the income_tax regulations cross-references sec_1_167_a_-8 for determining the allowance of sec_165 losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income no regulations under sec_168 apply to the retirement of macrs assets in single asset accounts such as the facility in issue in the absence of applicable macrs regulations we have looked to sec_1_167_a_-8 as cross-referenced under sec_165 and to the proposed_regulations under former sec_168 which generally applied to property placed_in_service after and before the accelerated_cost_recovery_system acrs and other sources for guidance sec_1_167_a_-8 addresses gains and losses on retirement it provides that the term retirement means the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income the withdrawal may be made in one of several ways for example the withdrawal may be made by selling or exchanging the asset or by actual abandonment in addition the asset may be withdrawn from productive use without disposition as for example by being placed in a supplies or scrap account sec_1_167_a_-8 provides that where an asset is permanently retired from use in the trade_or_business or in the production_of_income but is not disposed of by the taxpayer or physically abandoned eg when the asset is transferred to a supplies or scrap account loss will be recognized but only if the retirement is an abnormal_retirement a normal retirement from a single asset account or a normal retirement from a multiple asset account under certain circumstances sec_1_167_a_-8 provides in part that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be irrevocably to discard the asset so that it will neither be used again by him nor retrieved by him for sale exchange or other_disposition similar rules for gain_or_loss on the retirement of assets subject_to acrs are provided by sec_1 a of the proposed income_tax regulations macrs and acrs are different in many respects but no material difference exists for dispositions or retirements from single tl-n-897-01 asset accounts thus the proposed acrs regulations are instructive on the treatment of retirements proposed sec_1 provides in relevant part a where recovery_property is disposed of during a taxable_year the following rules shall apply if the asset is disposed of by sale_or_exchange gain_or_loss shall be recognized as provided under the applicable provisions of the code if the asset is disposed of other than by sale_or_exchange or physical abandonment as for example where the asset is transferred to a supplies or scrap account gain shall not be recognized loss shall be recognized in the amount of the excess of the adjusted_basis of the asset over its fair_market_value at the time of the disposition no loss shall be recognized upon the conversion of property to personal_use b definitions see sec_1 i for the definition of disposition which excludes the retirement of a structural_component of 15-year real_property sec_1 l provides that for purposes of sec_168 and sec_1 through the term disposition means the permanent withdrawal of property from use in the taxpayer’s trade_or_business or use for the production_of_income withdrawal may be made in several ways including sale exchange retirement abandonment or destruction a disposition does not include a transfer of property by gift or by reason of the death of the taxpayer the manner of disposition eg normal retirement abnormal_retirement is not a consideration a did not sell or exchange the facility in date3 the tax_year in which a is claiming the disposition or retirement loss of the facility for tax purposes also since a sold the facility in date5 a did not abandon the facility in date3 because abandonment implies that a taxpayer irrevocably discard an asset so that it cannot be retrieved for sale_or_exchange thus a’s only remaining recourse to claim a loss in tax_year date3 is arguing that the disposition or withdrawal of the facility was made by retirement the examples of retirement in the regulations are by transfers to a supplies or scrap account these regulations contemplate that at the time of a retirement the property will have only nominal value here the facility had significant value when vacated because the facility had much more than a nominal value and this value represented a tl-n-897-01 significant portion of a’s basis in the property the facility was not retired within the meaning of the regulations case development hazards and other considerations although there is no case law authority directly on point we should emphasize that sec_1_167_a_-8 provides that the determination whether a retirement is normal or abnormal is made on a facts and circumstances basis a retirement is considered abnormal if the asset is withdrawn at an earlier time than when the asset is normally withdrawn generally this means that the asset was withdrawn at a time earlier than the range of year sec_1 taken into consideration in fixing the depreciation_rate for the asset and before the asset reached a condition at which in the normal course of events the taxpayer customarily retires similar assets from use in the taxpayer’s business for example a retirement is considered abnormal if the asset is withdrawn at an earlier time than the end of its estimated_useful_life estate of walter p myers v commissioner tcmemo_1981_384 as such a can argue that the facility was retired at an earlier time than when the asset is normally withdrawn because it was withdrawn substantially before the end of its recovery_period abnormal_retirement can also occur under other circumstances as for example when the asset has been damaged by casualty or has lost its usefulness suddenly as the result of extraordinary_obsolescence soon after a acquired c a took immediate steps to dispose_of the facility by hiring f to find ways to dispose_of the facility completely vacating all personnel and equipment from the facility and then retaining and leaving the facility with a broker to sell the facility these facts indicate that the withdrawal of the facility occurred relatively suddenly and should therefore further support a finding that the 1the reference to range of years taken into consideration in fixing the depreciation_rate is a reference to law prior to under which the depreciation deduction was a function of the useful_life of property which was based on facts and circumstances generally for property placed_in_service under acrs and macrs depreciation is a function of the statutorily fixed recovery_period tl-n-897-01 withdrawal of the facility resulted from a sudden loss of usefulness resulting from extraordinary_obsolescence to establish that the withdrawal of the facility resulted from a sudden loss of usefulness resulting from extraordinary_obsolescence a can argue that the withdrawal of the facility occurred as a result of new developments in the industry or similar like change which rendered the facility economically worthless for a a would argue that the acquisition of c by a and the business decisions made in the aftermath of this acquisition which appear to be primarily motivated by economics is a type of change resulting from new developments in the industry also at least from c’s standpoint this was probably an unexpected occurrence however we should respond to this argument by pointing out that mergers and acquisitions of banks are frequent occurrences and usually they are accompanied by closings of branches and other facilities thus the closing of a facility such as this is not unusual or unexpected see sec_1_167_a_-9 for further discussion of obsolescence finally if we determine that a is entitled to recognize a loss for the retirement of the facility in tax_year date3 then it is not entitled to take depreciation_deductions on the property for tax_year date3 and forward on the other hand if we determine that a is not entitled to recognize a loss for the retirement of the facility in tax_year date3 then a is entitled to take depreciation_deductions on the facility for tax_year date3 through tax_year date5 when a sold the facility see sec_1_167_a_-10 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views paul f kugler associate chief_counsel cc psi by charles b ramsey branch chief cc psi b6
